Case 1:17-cr-00686-LAK Document 283-18 Filed 02/12/19 Page 1 of 4



Bates-Number of Call Being Transcribed: SDNY_00004936-1361
Date of CaU Being Transcribed: 7/1012017
Call Participants: C. Dawkins and J. D’Angelo
Custodian of Call Being Transcribed: Wifikie Christian Dawldns
Time of Call Being Transcribed: 13:12:52




                                                                    DEFENSE
                                                                    EXHIBIT
                                                                      5T
                                                                 17Cr 686 (LAX)
             Case 1:17-cr-00686-LAK Document 283-18 Filed 02/12/19 Page 2 of 4

        Bates-Number of Call Being Transcribed: SDNY_00004936-1361
        Date of Call Being Transcribed: 7/10/2017
        Cat! Participants: C. Dawkins and J. D’Angelo
        Custodian of Call Being Transcribed: Willkie_Christian Dawkins
        Time of Call Being Transcribed: 13:12:52




       JEFF D’ANGELO: That’s true. Yeah, that might not be a bad thing to do. So I talked to Merl
       and Munish. They kind of filled me with, on the kid going to Louisville, the   --




       CHRISTIAN DAWMNS: Yeah, so essentially               --




       JEFF D’ANGELO: The Adidas-sponsored kid, right?

       CHRISTIAN DAWKINS: It’s two, I have two fucking situations. I have a kid whos made to
       be like the next fucking Lebron or some shit, where I get him like five grands, and I need to get
       him like five grand anyway, and I needed to get Brian’s dad, 25, but Adidas is just, they’ve just
       been slow with everything. But they’re going to get, they’re going to get that back to fucking, so
       you can get your money back. And basically, I need 30 total, and I needed five for the guy in
       Minnesota and five for fucking, I mean 25 for Brian’s dad. And Ijust told Munish, like listen,
       we’ll get 25 back to Jeff in the next fucking couple days. I don’t know exactly when but it’s
       definitely going to come back for sure.

       JEFF D’ANGELO: Yeah, no, yeah, no, Ijust talked to him. Ijust want to make sure so that
       you think, because Men said the same thing, but like, you think, you know, with this
       arrangement that the dad’s got set up with Men and Adidas through you with the, you know, the
       $100,000 for a year, right, so $25,000 a quarter. You know, yeah, he’s definitely going to sign
       with you and with us, right? Like that should be, that should be a done deal?

       CHRISTIAN DAWKINS: Yeah, that’s my son, Jeff, like. When I tell you to feed my guy, like
       this is my, like his fucking aunt used to babysit me. I’ve been knowing this kid his whole life.
       His cousin was my first girlfriend. Like, these are my people, people.

       JEFF D’ANGELO: Right. So they, so they kind of know like this is the deal, like I have with,
       we’re funding with you, and this is what it’s for, and he’s going to go with, he’s going to go to
       Louisville. He’s going to come to us. He’s going to go back to Adidas and sign with Merl.




                                                                                                           2




5T-2
            Case 1:17-cr-00686-LAK Document 283-18 Filed 02/12/19 Page 3 of 4

       Bates-Number of Call Being Transcribed: SDNY_00004936-1361
       Date of Call Being Transcribed: 7/10/2017
       Call Participants: C. Dawldns and J. D’Augelo
       Custodian of Call Being Transcribed: Wililde Christian Dawldns
       Time of Call Being Transcribed: 13:12:52

       CHRISTIAN DAWK[NS: Put it like this, our shit is public. Like people, everyone knows
       about us. That it isn’t even a secret anymore. Like, I can put it like this, I was on his visits to
                                                                    --



       school. That’s how like deep it is. It’s not, that’s what I’m saying, we’re from the same put it
                                                                                                --

       like this, I don’t even believe that they cotild do anything to me, if it came out that I was like
       taking care of him. I don’t even think they could do anything because I’ve been knowing him his
       whole life. I don’t even think it’s an added benefit. I think it would be like, okay, you know,
       they just, they had a prior relationship before.

       JEFF D’ANGELO: Right, right, right, yeah.

       CHRISTIAN DAtVK[NS: That’s how long Tve been bowing him.

       JEFF D’ANGELO: No, that’s, no, Ijust want to make sure, yeah, because I just had a
       conversation with Munish and Men. It sounds, it sounds all good. I just want to make sure that
       if you thought, from your, from your perspective, yeah, you’re reliable that this kid’s definitely
       coming back to you, which is great.

       CHRISTIAN DAWMNS: Yeah, it’s done. It’s done.

       JEFF D’ANGELO: All right. Good deal, man.




                                                                                                        3




5T-3
           Case 1:17-cr-00686-LAK Document 283-18 Filed 02/12/19 Page 4 of 4

       Bates-Number of Call Being Transcribed: SDNY_00004936-1361
       Date of Call Being Transcribed: 7/10/2017
       Call Participants: C. Dawkins and J. D’Angelo
       Custodian of Call Being Transcribed: Willide_Christian Dawldns
       Time of Call Being Transcribed: 13:12:52




                                                                               4




51-4
